DETAILED ACTION
Claims 2, 3, 12, and 13 are cancelled. Claims 1, 4-11, and 14-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 10: “1000”.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Corrections are required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/050,139, which is now U.S. Patent No. 10,990,702 B1 issued on 04/27/2021. This patent number and the issue date must be disclosed in the first paragraph of the specification and/or disclosed with the Application Data Sheet.
Appropriate corrections are required. Applicant is advised to review the entire specification for further needed corrections.
The use of the term JAVASCRIPT, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “The non-transitory machine readable medium of claim 1” in line 1. However, claim 1 is directed to a method whereas claim 11 is directed to a non-transitory machine readable medium. Therefore, it is not clear if claim 19 depends on the method of claim 1 or the medium of claim 11.
For the following analysis, the Examiner will consider claim 19 as depending on claim 11; i.e. the limitation “The non-transitory machine readable medium of claim 1” as referring to –The non-transitory machine readable medium of claim 11—.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-12 of U.S. Patent No. 10,990,702 B1 (hereinafter “reference patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1 and 3-6 and the non-transitory machine readable medium disclosed in claims 7 and 9-12 of the reference patent anticipates the method disclosed in claims 1-10 and the medium disclosed in claims 11-20 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, 10, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriconi et al. (US 2003/0115484 A1; from IDS filed on 09/21/2021; hereinafter Moriconi).

With respect to claim 1, Moriconi teaches: A method for enforcing API (Application Programming Interface) authorization policies for an application executing on a first computer (see e.g. paragraph 46: “an application guard located on …a client”; paragraph 75: “application guard 310 preferably includes at least one application 312, an authorization library program 314”; and paragraph 87: “application guard interface 512 can be located on a client computer”; and Fig. 5), the method comprising: 
at a second computer (see e.g. paragraph 87: “authorization engine 316 and local client policy 318 can be located on client server 116”), 
receiving, for the application executing on the first computer, a request to determine whether an API call received by the application is authorized (see e.g. paragraph 76: “Authorization engine 316 grants or denies access to securable components of client server 116, as specified by the set of rules in the local client security policy, which is stored in local client policy (database) 318… securable components of client server 116 can include applications, data, and/or objects”; paragraph 169: “performing a back-end policy analysis at a client server 116 for a query issued at an application”; and paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332 (FIG. 3A). The query is programmed into the application by a user at a user terminal 118 (FIG. 1) or at a console (not shown) coupled to client server 116”); 
see e.g. paragraph 171: “upon receiving the query and the parameters, local policy analysis 319 in a BLE (FIG. 3A) executes the query against the local client security policy based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”); 
using the identified first set of parameters to evaluate the identified API-authorization policy in order to determine that the API call should be approved (see e.g. paragraph 51: “"security rules" that describe several constraints, including what applications a particular user can access, what objects (resources) within an application a user can access, and how those privileges are constrained by time, geography, attributes, application data or external events”; paragraph 166: “BLC 212 receives a query containing one or more parameters from a user and forwards the query, together with the parameters, to policy manager 210”; and paragraph 167: “upon receiving the query and the parameters, policy analysis 234 in policy manager 210 interprets the query and parameters, and executes the query against the global security policy 224 based on the object and role hierarchy, and rule inheritances shown in FIGS. 14 and 15”); and 
sending a response to the first computer to authorize the API call after determining that the API call should be approved (see e.g. paragraph 172: “the application receives the query results and further processes the results according to the application's operational flow, which may display the results to the user”).

With respect to claim 9, Moriconi teaches: The method of claim 1 further comprising: 
at the second computer, 
receiving definitions for a plurality of authorization policies for a plurality of API calls to the applications (see e.g. paragraph 47: “Each client server 116 hosts various components or resources, stores a set of rules of the policy received through the network from policy manager server 112, and enforces the set of rules for components or resources. The set of rules received through the network is otherwise known as a local client security policy”; and paragraph 54: “An authorization policy preferably comprises four components, including objects, subjects, privileges, and conditions. Objects may be applications, or the operations within an application. Examples of objects include applications or methods, web pages, database tables or files, and menu items in a graphical user interface”); 
collecting parameters for evaluating the authorization policies to assess whether API calls should be authorized or rejected (see e.g. paragraph 76: “Authorization engine 316 grants or denies access to securable components of client server 116, as specified by the set of rules in the local client security policy, which is stored in local client policy (database) 318. For example, securable components of client server 116 can include applications, data, and/or objects”); and 
storing the defined authorization policies and collected parameters in a single hierarchical storage structure from which the policies and associated set of parameters are retrieved to evaluate whether API calls should be authorized (see e.g. paragraph 139: “policy data designed according to the policy model, which includes rule inheritance, object hierarchy, role hierarchy, and other interrelationships between policy components”; paragraph 152: “objects hierarchy in reference to an organizational chart in a fictitious stocking trading company. In FIG. 15, four organization nodes are arranged in two layers, namely, "global," "trading," "human resources," and "payroll." Each organization node at the second layer is associated with one or more applications (i.e. t1, t2, and t3; h1 and h2; or p1). Each application is associated with one or more resources nodes. For example, if an application node is an intranet management application, the associated resources can be web pages; or if an application node is a database, the associated resources can be database table views”; and paragraph 167).

With respect to claim 10, Moriconi teaches: The method of claim 1, wherein the second computer is a server (see e.g. paragraph 87: “client server 116”) that processes API-authorization see e.g. paragraph 83: “application guards 310 can be distributed among various clients or client servers 116, and each application guard 310 has its own specific local client security policy 318”; and Fig. 1).

With respect to claims 11, 19, and 20: Claims 11, 19, and 20 are directed to a non-transitory machine readable medium storing a program enforcing API (Application Programming Interface) authorization policies for an application executing on a first computer, the program for execution by at least one processing unit of a second computer, the program comprising sets of instructions for implementing active steps corresponding to the method disclosed in claims 1, 9, and 10, respectively; please see the rejections directed to claims 1, 9, and 10 above which also cover the limitations recited in claims 11, 19, and 20. Note that, Moriconi also discloses non-transitory machine readable memory devices storing instructions (see e.g. paragraphs 48-51) to perform the method disclosed in claims 1, 9 and, 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi in view of Krishnamurthy et al. (US 2018/0295036 A1; from IDS filed on 09/21/2021; hereinafter Krishnamurthy).

With respect to claim 4, Moriconi teaches: The method of claim 1, wherein the request is received from, and the response is sent to, …executing on the first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 91: “application guard 310 is preferably integrated with application 312 through a high-level application programming interface (API) or authorization library 314 that allows application 312 to make authorization requests as needed through an application guard interface 512”; paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332”; paragraph 172: “the application receives the query results and further processes the results according to the application's operational flow”; and Fig. 5).
Moriconi does not but Krishnamurthy teaches:
a local API-authorizing agent (see e.g. Krishnamurthy, paragraph 117: “Upon occurrence of a new network connection event, the GI agent 2150 receives a callback from an operating system (OS) of the corresponding VM 114 and, based on this callback, provides a network event identifier to the context engine 2110”; paragraph 119: “the OS of the VM 114 delays transmission of a new network event (e.g., does not start sending data messages for the network event) until the GI agent 2150 directs the OS to proceed with processing of the network event”; paragraph 146: “direct the GI agent 2150 of the VM 114 to perform a process-control operation on a process. Examples of such process-control operations include (1) terminating a video conference application that has a particular version number, (2) terminating a browser that is displaying YouTube traffic, (3) terminating applications that have a high threat level score, etc.”; and paragraph 89)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claim 5, Moriconi as modified teaches: The method of claim 4, wherein the application …execute on a machine that executes on the first computer (see e.g. Moriconi, paragraph 46: “an application guard located on …a client”; paragraph 50: “various components or resources of client 116 can include applications, functions or procedures within an application, data structures within an application, and database or file system objects referenced by an application”; paragraph 75: “application guard 310 preferably includes at least one application 312, an authorization library program 314””).
Moriconi does not but Krishnamurthy teaches: 
and the local agent (see e.g. Krishnamurthy, paragraph 63: “execute a guest-introspection (GI) agent on each machine”)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claim 6, Moriconi as modified teaches: The method of claim 5, 
Moriconi does not but Krishnamurthy teaches:
wherein the machine is a virtual machine (see e.g. Krishnamurthy, paragraph 63: “the GI agents of the VMs on a host”).
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve computing resource management (see e.g. Krishnamurthy, paragraph 2).

With respect to claim 7, Moriconi as modified teaches: The method of claim 5, 
Moriconi does not but Krishnamurthy teaches:
wherein the machine is a container (see e.g. Krishnamurthy, paragraph 63: “the GI agents of the VMs on a host”; and paragraph 36: “Operating system virtualization is also referred to herein as container virtualization. As used herein, operating system virtualization refers to a system in which processes are isolated in an operating system. In a typical operating system virtualization system, a host operating system is installed on the server hardware. Alternatively, the host operating system may be installed in a virtual machine of a full virtualization environment”).
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve computing resource management (see e.g. Krishnamurthy, paragraph 2).

With respect to claim 8, Moriconi as modified teaches: The method of claim 5, wherein the application receives the API call, and in response, sends a request to authorize the API call …of the machine (see e.g. Moriconi, paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332”), and … forwards the request to the second computer (see e.g. Moriconi, paragraph 169: “performing a back-end policy analysis at a client server 116 for a query issued at an application”; and paragraph 170: “the application issues a query containing one or more parameters and sends the query, together with the parameters, to local policy analysis (engine) 319 via BLE API 332 (FIG. 3A). The query is programmed into the application by a user at a user terminal 118 (FIG. 1) or at a console (not shown) coupled to client server 116”).
Moriconi does not but Krishnamurthy teaches: 
to the local agent through a network stack (see e.g. Krishnamurthy, paragraph 202: “the GI agent 2150 interacts with the network stack and/or process subsystem in the VM's OS kernel space to collect contextual attributes regarding a process or network event”)… the local agent (see e.g. Krishnamurthy, paragraph 117: “Upon occurrence of a new network connection event, the GI agent 2150 receives a callback from an operating system (OS) of the corresponding VM 114 and, based on this callback, provides a network event identifier to the context engine 2110”; and paragraph 119: “the OS of the VM 114 delays transmission of a new network event (e.g., does not start sending data messages for the network event) until the GI agent 2150 directs the OS to proceed with processing of the network event”)
Moriconi and Krishnamurthy are analogous art because they are in the same field of endeavor: policy-based communication security management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moriconi with the teachings of Krishnamurthy. The motivation/suggestion would be to improve load balancing traffic by collecting user and/or process context (see e.g. Krishnamurthy, paragraph 84).

With respect to claims 14-18: Claims 14-18 are directed to a non-transitory machine readable medium storing a program enforcing API (Application Programming Interface) authorization policies for an application executing on a first computer, the program for execution by at least one processing unit of a second computer, the program comprising sets of instructions for implementing active steps corresponding to the method disclosed in claims 4-8, respectively; please see the rejections directed to claims 4-8 above which also cover the limitations recited in claims 14-18.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 7,752,661 B2 by Hemsath et al.
U.S. Patent No. 7,124,192 B2 by High, Jr. et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194